                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MICHAEL ELIJAH RODRIGUEZ,                           Case No. 19-cv-00793-JD
                                                         Plaintiff,
                                   5
                                                                                             ORDER RE STAY
                                                  v.
                                   6
                                                                                             Re: Dkt. No. 5
                                   7     STUART SHERMAN, et al.,
                                                         Defendants.
                                   8

                                   9           Petitioner Michael Elijah Rodriguez filed a petition for a writ of habeas corpus on

                                  10   February 13, 2019, asserting six claims regarding his sentence in state court. Dkt. No. 1. On

                                  11   March 19, 2019, Rodriguez moved to stay his petition in order to properly exhaust five of the six

                                  12   claims, which had not been presented in his first state habeas corpus petition. Dkt. No. 5. The
Northern District of California
 United States District Court




                                  13   State of California opposes the stay. Dkt. No. 14. A stay is granted to allow Rodriguez to exhaust

                                  14   the claims in his petition.

                                  15           Rodriguez has satisfied the requirements of Rhines v. Weber, 544 U.S. 269, 278 (2005).

                                  16   He has shown good cause for his failure to exhaust, namely, ineffective assistance of state post-

                                  17   conviction counsel. Dkt. No. 5 at 3; see also Blake v. Baker, 745 F.3d 977, 983 (9th Cir. 2014)

                                  18   (ineffective assistance by post-conviction counsel can be good cause under Rhines). Rodriguez’s

                                  19   unexhausted claims are potentially meritorious. See Rhines, 544 U.S. at 278. Rodriguez has also

                                  20   already begun litigating his unexhausted claims, and has periodically updated the Court regarding

                                  21   its status, Dkt. Nos. 12, 16, 17, showing that there is no indication of “intentionally dilatory

                                  22   litigation tactics.” Rhines, 544 U.S. at 278.

                                  23           Consequently, a stay is warranted. Rodriguez must advise the Court within 30 days of

                                  24   exhausting all the claims in his petition.

                                  25           IT IS SO ORDERED.

                                  26   Dated: January 16, 2020

                                  27
                                                                                                      JAMES DONATO
                                  28                                                                  United States District Judge
